 DECISIONS OF NATIONAL LABOR RELATIONS BOARDService Employees Union Local 77, Service Employ-ees International Union, AFL-CIO and ThrustIV. Case 32-CC-523September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS JENKINS AND HUNTEROn March 18, 1982, Administrative Law JudgeJoan Wieder issued the attached Decision in thisproceeding. Thereafter, the General Counsel andthe Charging Party filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt her recommended Order, asmodified herein.2The General Counsel and the Charging Partycontend, contrary to the Administrative LawJudge's finding, that Respondent's blatant viola-tions of Section 8(b)(4)(i) and (ii)(B) of the Actdemonstrate a clear proclivity to violate the Act,and as such warrant a broad remedial order. TheAdministrative Law Judge recommended a narroworder, because of the short duration of the unlaw-ful activity and the adequacy of the standard order.The Administrative Law Judge also noted that aprior unexcepted-to Administrative Law Judge'sDecision, adopted pro forma by the Board, whichfound the same Respondent to have committedsimilar 8(b)(4) violations at a different jobsite,could not properly be used to support a finding ofRespondent's proclivity to violate the Act, citing,inter alia, Tri-State Building and Construction TradesCouncil, AFL-CIO (Structures, Inc.), 257 NLRB295 (1981). The General Counsel excepted to thisfinding, arguing that Tri-State should be overruledsince prior violations are an obvious indication ofRespondent's recidivism and must be considered inthe determination of an appropriate remedy.3Fort We disavow reliance on any statements in the Administrative LawJudge's Decision, sec. IV, pars. 9 and 10, which could be interpreted asmeaning that, had Respondent been picketing with a purpose to protestTiffany's failure to pay area standard wages and benefits, that purposewould shield Respondent from a finding that it violated the Act even if italso had an unlawful secondary object.s We hereby deny the Charging Party's request for a make-wholeremedy as it is lacking in merit.3 Member Hunter finds it unnecessary to pass on the issue involvingwhether or not such previous violations should be used as evidence ofRespondent's proclivity to violate the Act. Member Hunter notes that the264 NLRB No. 82the reasons set forth below, we conclude that abroad order is warranted here.We do agree with the General Counsel and theCharging Party that Respondent's conduct in thiscase alone, including several occasions when Re-spondent's representative admitted his intent to vio-late the Act, leaves no question of the appropriate-ness of a broad order. Thus, at a meeting on July20, 1980,4with the Charging Party's president andother company officials, after a day of intentionalsecondary picketing, Respondent's representative,Garcia, explained why Respondent was ignoringthe reserve gate system set up by Charging PartyThrust IV and picketing at times when it hadknowledge that no Tiffany employees werepresent. Garcia stated that Tiffany was "an outlawcompany," that did not pay minimum wage or pro-vide employee benefits, and that it hired illegalaliens whom it intimidated by threatening to callthe Immigration and Naturalization Service. WhenBickle expressed concern that one of his subcon-tractors was using such tactics, Garcia offered tosuspend picketing if Thrust would agree only toaccept bids from union contractors when Tiffany'scontract expired. Bickle replied that Thrust wouldnot make such a promise and Garcia said that theonly way to organize employees of "outlaw com-panies" such as Tiffany was to organize entire job-sites. In another conversation between Bickle andGarcia, when Bickle pointed out that, if Thrust ac-quiesced to the Union's demands it would hurt Tif-fany's employees by causing their discharge,Garcia replied that "there were always casualtiesof war," and that it was necessary to the achieve-ment of .the goal of organizing the industry by or-ganizing jobsites.On July 22, Respondent resumed picketing at thesecondary gate between 7 and 7:30 a.m. eventhough it had knowledge that no Tiffany employ-ees would report to work until 5:30 p.m. WhenBickle reminded Garcia of this, and mentioned thatthe Tiffany gate was elsewhere, Garcia replied,"So what?" and stated that they "were picketingthe jobsite and not the gate." The picketingstopped that afternoon around 2 p.m., 3-1/2 hoursbefore any Tiffany employee was scheduled towork.violations found herein independently show such proclivity, thus war-ranting the issuance of a broad cease-and-desist order.Chairman Van de Water agrees with the General Counsel's contentionthat prior violations are an obvious indication of Respondent's recidivismor proclivity tc violate the Act and should be considered in determiningwhether a broad or narrow order should be granted Accordingly, to theextent Tri-State Building holds otherwise, he would overrule that Deci-sion.4 All dates are in 1980 unless otherwise indicated.628 SERVICE EMPLOYEES UNION LOCAL 77Based on the foregoing, we find that Respond-ent's violations exhibited a blatant disregard of theAct and a clear willingness, if not eagerness, toviolate it. Respondent's demands that Thrust hireonly union subcontractors also indicate a highprobability of recidivism directed against otherunionized contractors in the area who engage non-union subcontractors to perform janitorial services.As we found in United Brotherhood of Carpentersand Joiners of America, Local 690 (R. L. (Bob)Moore Construction Co.), 190 NLRB 609 (1971), thedanger of recurrence of the unlawful activity ex-tends beyond the parties here and will likelyenmesh secondary employers other than the Charg-ing Party and primaries other than Tiffany. Fur-thermore, Respondent's admitted goal of organiz-ing jobsites through unlawful secondary activity isan expression of policy that threatens any second-ary employer who stands in the way of Respond-ent's attempt to organize the industry. Teamsters,Chauffeurs, Warehousemen and Helpers, Local 85,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (VictoryTransportation Service, Inc.), 180 NLRB 709 (1970).The scope of these directives and the means chosento enforce them lead us to conclude that withoutproper restraints Respondent will engage in similarmisconduct in the future, and for these reasons wefind it necessary to issue a broad remedial order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Service Employees Union Local 77, Service Em-ployees International Union, AFL-CIO, San Jose,California, its officers, agents, and representatives,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph l(a):"(a) Engaging in or inducing or encouraging anyindividual employed by any person engaged incommerce, or in an industry affecting commerce,to engage in a strike or refusal in the course of hisemployment, to use, manufacture, process, trans-port, or otherwise handle or work on any articles,materials, or commodities, or to refuse to performany other services where an object thereof is toforce or require that person to cease using, han-dling, or otherwise dealing in the products of anyother producer, processor, or manufacturer, or tocease doing business with Tiffany MaintenanceService, Inc., or any other person."2. Substitute the following for paragraph l(b):"(b) Threatening, coercing, or restraining anyperson engaged in commerce, or in an industry af-fecting commerce, where an object thereof is toforce or to require that person to cease doing busi-ness with Tiffany Maintenance Service, Inc., orany other person."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce or encourage any indi-vidual employed by any person engaged incommerce or in an industry affecting com-merce to engage in a strike or refusal in thecourse of his employment, to use, manufacture,process, transport, or otherwise handle orwork on any articles, materials, or commod-ities, or to refuse to perform any other serv-ices, where an object thereof is to force or re-quire that person to cease using, handling, orotherwise dealing in the products of any otherproducer, processor, or manufacturer, or tocease doing business with Tiffany MaintenanceService, Inc., or any other person.WE WILL NOT threaten, coerce, or restrainany person employed in commerce, or in anindustry affecting commerce, where an objectthereof is to force or require that person tocease doing business with Tiffany MaintenanceService, Inc., or any other person.SERVICE EMPLOYEES UNION LOCAL77, SERVICE EMPLOYEES INTERNA-TIONAL UNION, AFL-CIODECISIONSTATEMENT OF THE CASEJOAN WIEDER, Administrative Law Judge: This casewas heard before me at Palo Alto, California, on No-vember 17, 1981,1 pursuant to a complaint issued by theActing Regional Director for the National Labor Rela-tions Board for Region 32, on July 31, as amended at thehearing2and which is based on a charge filed by ThrustAll dates herein refer to 1981, unless otherwise indicated.s The answer to the complaint was also amended at the heanng. Re-spondent objected to an amendment proposed by counsel for the GeneralCounsel for a broad order, asserting surprise and denial of due process.The bases for these assertions were not fully, clearly. or convincingly ex-plicated on the record but Respondent was afforded the opportunity toshow the asserted impairment to the presentation of its case throughoutthe hearing and on brief; Respondent has failed to do so and the onginalruling permitting the amendments is hereby affirmed629 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV (herein called the Company) on July 22, 1981. Thecomplaint alleges that Service Employees Union Local77, Service Employees International Union, AFL-CIO(herein called Respondent or the Union), has engaged incertain violations of Section 8(b)(4)(i) and (ii)(B) of theNational Labor Relations Act, as amended (herein calledthe Act).3All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were timely filedon behalf of the General Counsel, the Charging Party,and Respondent.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1. THE EMPLOYER'S BUSINESSRespondent admits that Thrust IV is a California cor-poration engaged in business as a general contractor inthe building and construction industry and having anoffice and place of business located in Mountain View,California. It further admits that during the past year, inthe course and conduct of its business, the Employer haspurchased and received goods and materials valued inexcess of $50,000 from suppliers located outside the Stateof California.Tiffany Maintenance Service, Inc. (hereinafter calledTiffany), a California corporation, is an employer en-gaged in providing janitorial services.Accordingly, Respondent admits, and I find, thatThrust IV and Tiffany are engaged in commerce and inbusinesses affecting commerce within the meaning ofSection 2(2), (6), (7),4 and Section 8(b)(4) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that it is a labor organi-zation within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThrust IV is in the business of buying land, developingprojects, building, and then operating them after con-struction. The Company's majority stockholder andpresident is Hugh Bikle. Approximately 2 years prior tothe hearing herein, Thrust IV commenced constructionof the Landmark project which is a multibuilding com-plex of offices. Construction has been continuous and sixof the office buildings have been completed and are oc-s The Charging Party's motion to correct the transcript of hearing isgranted. The errors noted in the motion are just a small portion of thetotal errors contained in the transcript. However, the errors are not ofsufficient import to warrant an extensive recitation thereof in this Deci-sion.4 See International Brotherhood of Electrical Workers, AFL-CIO. LocalUnion No. 257 (Glenn L. Whitman and Robert R. Jolley. d/b/a OsageNeon Plastics), 176 NLRB 424, 425 (1969).cupied.5The completed and occupied buildings weremanaged by Chris Taylor, a project manager whoseduties include overseeing the leasing, management, andmaintenance of the occupied buildings. Raymond Shieldsis the project superintendent of the Landmark projectand is in charge of the construction of the project.In July 1981 the Company employed approximately 44to 50 carpenters, laborers, painters, tapers, and sheetrockfinishers. It is uncontroverted that the Company had col-lective-bargaining agreements covering all of these em-ployees. Also the Company utilizes subcontractors whoseemployees are union members in the following trades:electricians, plumbers, sheetrock workers, carpet layers,and landscapers. The workday for the main constructioncrew begins at or about 7:30 a.m. and ends between 3:30and 4:30 p.m. One employee starts at 7 a.m. and someemployees work as late as 5 p.m. Maintenance work onthe unfinished portions of the project was handled by theCompany's laborers. On the completed buildings, ThrustIV used a subcontractor for janitorial work, TiffanyMaintenance Service, which does not have a contractwith Respondent. Prior to July 21 most of the mainte-nance work was performed during the evening by acrew of about four Tiffany employees who commencedwork at 5:30 to 6 p.m. and finished at or about 2 a.m.,depending on the amount of work to be done nightly.Approximately 2 months or more prior to July, Tiffany,pursuant to a request from Thrust IV, started supplyinga day janitor who cleaned the restrooms and buildingsduring the day. The day janitor started work at or about10 a.m. and finished at or about 6:30 p.m.B. The Events of July 17On July 17, Chris Taylor received a telephone callfrom Mike Garcia, who is employed by Respondent asan organizer. According to Taylor:Mike Garcia called me and asked me who wasdoing the maintenance on the project. I said thatTiffany was and that he said I might be in for a sur-prise on Monday. At that point I asked him whowas calling and that's when he identified himself,and I said, you know, "What, what sort of a strikeare [you] talking about?" and he said that I mightexpect some pickets out there Monday morning.Garcia admitted calling Taylor, "verifying whether,for security's sake, to make sure that Tiffany was in factthe building contractor in there.... She may haveasked me why, why was I asking her this and I believe Itold her that we were considering, or something likethat."Based on demeanor, demonstrated superior clarity ofrecollection, candor, and inherent probabilities, in addi-tion to the corroborative nature of Garcia's testimony,Taylor's version of this conversation is found to be themost credible. It is noted that Garcia's admission that thereason for the phone call was to verify that Tiffany was5 Also at the time of the hearing one building was completed but wasunoccupied, five buildings were under construction, and two buildingswere not yet under construction630 SERVICE EMPLOYEES UNION LOCAL 77the janitorial subcontractor at Landmark indicates thatGarcia did not definitely know the identity of the janito-rial service at Landmark on July 17. Garcia asserts thathe visited the Landmark project prior to July 20 andtalked to an employee of Tiffany but could not identifythe individual nor would he detail with credible accura-cy what the individual said regarding the wages andother benefits he received from Tiffany to indicate thatthey were less than that paid to employees by firms whohad contracts with Respondent, and Garcia failed to ex-plain the need to call Thrust IV to verify that Tiffanywas the janitorial subcontractor if he had in fact learnedfrom Tiffany employees the wages and benefits they re-ceived while working at the Landmark project. Based onthe above-stated factors, including inherent probabilities,the lack of detail in Garcia's testimony, Garcia's refusalto interview Tiffany employees at Landmark during ameeting, and subsequent events discussed below, Garcia'srepresentation that he determined the wages and benefitsTiffany employees were paid while working at Land-mark prior to July 20 is not credited.C. The Events of July 20On July 20, at approximately 8:15 a.m., pickets wereobserved at the main entrance to the Landmark projectscarrying picket signs bearing the following legends:TIFFANYFails to PayWages and BenefitsEstablished byS.E.I.U. Local 77AFL-CIOno disputes withany other employerTIFFANYUNFAIRFails to PayWAGES AND BENEFITSEstablished byS.E.I.U. Local 77AFL-CIOno dispute withany other employerRay Shields was not sure whether the day janitor hadcommenced work when the pickets arrived, but Castan-eda, a principal in Tiffany's and its operations manager,claims the employee did not start work until 10 a.m. Thepicketing started after the construction workers com-menced work and there was no disruption of construc-tion on July 20. According to the job diary, Thrust IVhad approximately 44 employees and subcontractors hadapproximately 25 employees at the jobsite.After the picketing commenced, Bikle called severallabor officials in an attempt to ascertain the reason forthe picketing. Eventually he contacted Garcia and ar-ranged to meet with him that afternoon. Bikle also or-dered the creation of a separate entrance to the Land-6 On the morning of July 20, the main entrance was the only entranceto the Landmark projectmark project for the exclusive use of Tiffany employees.The new entrance was completed about 3:30 p.m. andwas marked with a sign which stated: "TIFFANY'S EM-PLOYEES, SUPPLIERS AND CUSTOMERS, THIS GATE ONLY."The "main" gate was posted as follows: "LANDMARKPUBLIC ENTRANCE. TIFFANY'S EMPLOYEES, SUPPLIES ANDCUSTOMERS FORBIDDEN rO E.N' ER THIS GATE." The "Tif-fany" gate was located approximately 400 feet awayfrom the "main" gate.Also on July 20, at 11:36 a.m., Pacific daylight time,Bikle sent Respondent the following telegram:YOU ARE HEREBY INFORMED THAT THRUST IV IN-CORPORATED HAS ESTABLISHED A SEPARATE GATEAT ITS lADMARK [sic] OFFICE PROJECT ON L ANDINGDRIVE MOUNTAIN VIEW CAI IFORNIA THE SIGN ONONE GATE WILL RIAD (TIFFANY EMPLOYEES, SUP-PLIERS AND CUSTOMERS THIS GATE ONLY) THE SIGNAT THE MAIN ENTRY WILL READ AS FOI LOWS"LANDMARK PUBLIC ENTRANCE, TIFFANY EMPLOY-EES SUPPLIERS AND CUSTOMERS FORBIDDEN TOENTER THIS GATE" WOULD YOU PLEASE CONFINEYOUR PICKETING TO THE TIFFANY GATE ONLY IFANY ACTIONS THREATS OR FINES ARE USED AGAINSTOUR UNION CONSTRUCTION WORKERS TO DISSUADETHEM FROM WORKING AT THE LANDMARK IN AC-CORDANCE WITH [sic] OUR CONTRACT A GREATDEAL OF FINANCIAL HARM WILL BE CAUSED TOTHRUST IV INCORPORATED AND WE WILL BEFORCED TO TAKE WHATEVER ACTION IS ALLOWEDUS UNDER THE LAWS TO RECOVER OUR DAMAGES IAM AVAILABLE night or day PLEASE CALL [phonenumber deleted, unnecessary for decisional pur-poses; emphasis supplied.]Bikle also instructed Castaneda to discontinue the workof the day janitor, to have all Tiffany employees workonly from 5:30 p.m. to midnight, and to use only the gatereserved for them. Castaneda telephoned all affected em-ployees and related to them Bikle's instructions. There isno contention that any Tiffany employees used the"main" gate after July 20.At or about 4 p.m., Bikle, Taylor, and Shields metwith Garcia. Garcia introduced himself as an organizerfor Respondent and his status as a representative of theUnion is clearly established on this record. There wassome disparity in the witnesses' versions of what oc-curred during the meeting. Taylor and Bikle gave similaraccounts of the meeting. According to Bikle, Garcia ex-plained, in response to the question of why they werepicketing, that Respondent was attempting to organizeTiffany and was experiencing difficulty. Garcia assertedthat Tiffany was "an outlaw company that" did not payeven minimum wage, did not provide employees withany benefits, hired illegal aliens, and intimidated them bythreatening to call the Immigration and NaturalizationService. The Tiffany operation was likened to othercompanies in the field and specifically it was likened toMedallion. 71 Service by Medallion is the employer in a case referred to by bothCharging Party and the General Counsel in Local 77. Service EmployeesContinued631 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBikle expressed concern over the possibility that a sub-contractor on "his project" was intimidating employeesand wanted an opportunity to investigate the allegationsand to have Garcia meet with a representative of Tiffanyas part of the investigation. Garcia assertedly expressedhis willingness to afford Thrust IV the opportunity to in-vestigate his allegations and offered not to picket as longas Bikle would agree to accept bids for the janitorialwork only from union contractors when Tiffany's con-tract expired in November.Bikle explained that Tiffany was hired pursuant to asystem of competitive bidding open to both union andnonunion firms whereby the Company considered hiringthe lowest three or four bidders and made inquiries aboutthis group of low bidders, prior to determining whichcompany to hire, and that the contract contained a 30-day notice period for cancellation.8Bikle opined that theunion companies were not "that far off. That everybodywas more or less in the same range ...." The Compa-ny intended to accept bids from all interested companies,both union and nonunion, in November when Tiffany'scontract expired. Bikle again assertedly expressed hisconcern over the alleged intimidation and requested thatGarcia attend a meeting to be held that evening whereinthe Union was seeking sanction of its picketing, and notpicket on July 21, but rather meet with him on July 21after Bikle had an opportunity to discuss the Union'scharges with Tiffany.Garcia assertedly replied that he would consult withhis boss who was in Hawaii, and further stated:...there is no way to organize these-what I cancall outlaw. To me they are outlaws. People whogo around intimidating people are outlaws, but thatis no way to organize these people, because theyjust call the-he used the three letter-INS. Theyjust call the INS and they just disappear like the ge-stapo or something. How can you organize peoplewho keep disappearing in the middle of the night....The only way they could get the kind of bene-fits and protection to these people is to organize thejob sites. Come around to guys like us and persuadeus-I think that was the word that was being usedat that point. To only contract with union subcon-tractors.International Union, AFL-CIO (Service by Medallion), AU Decision JD-(SF)-110-81 (April 15, 1981), wherein the ALJ found the respondent vio-lated Section 8(b)(4) and (7)(C) of the Act. There was no showing thatthe administrative law judge decision was appealed. Charging Party andcounsel for the General Counsel argue that the failure to file exceptionsin the Medallion case should not be a shield against a finding of a procliv-ity to violate the Act. Since there was no showing that exceptions werefiled to the Medallion decision, I am constrained by Board precedentfrom using the administrative law judge decision as a basis for findingsuch a proclivity as to warrant issuance of a broad order. See TeamstersUnion Local 70 (C & T Trucking Co.), 191 NLRB 11 (1971), affd. 458F.2d 1201 (5th Cir. 1972), and Tri-State Building and Construction TradeCouncil, AFL-CIO (Structures. Inc.), 257 NLRB 295 (1981).8 Bikle opined that threatening employees may be considered as non-performance permitting cancellation of the contract more quickly if theallegations by the Union are proved true.As previously indicated, Taylor closely substantiatedBikle's testimony.9Taylor testified as follows:He [Garcia] said that number one, we should fireTiffany from our project and he explained it for the,for the reasons that Tiffany was the same as Medal-lion Service and that they, they use intimidation. Hebasically said that, that the workers for the mainte-nance firm are intimidated by the fear of deporta-tion. He said that they are paid low wages, receiveno benefits, and it's because of this fear of deporta-tion that, that they are somewhat held under thisworking situation. He said that he-we should fireTiffany and that they should be replaced with aunion firm. Hugh explained to him that we have acontract with Tiffany and that in the contract itwould take 30 days for us to give 30-day noticebefore we could release ourselves out of the con-tract. And he said he understood that if we agreedto terminate Tiffany and replace them with a unionfrom that we wouldn't have any problems withpicketing in that interim period.Bikle also explained that the picket line could causeThrust IV to "Suffer some heavy financial losses ...allof our construction workers are union." AdditionallyTaylor asserts that Bikle asked Garcia "if he had ap-proached the individual workers who worked for themaintenance company and asked them if they wanted tobe part of the union. He said that, that Tiffany would notpermit that and that it wouldn't work."10Garcia corroborated in part Bikle's and Taylor's ver-sion of the meeting. Specifically Garcia recalled the fol-lowing statements by Bikle, the inquiry as to why thepicket line was set up, that Thrust IV and "grown withthe union" that he should not "throw" all nonunion jani-torial firms into the same classification, that he was con-cerned that some of the Tiffany employees may havebeen threatened, that if the Union continued picketing itwould be like "declaring war" on him, and Bikle threat-ened to fire all the construction workers who crossed thepicket line and start a nonunion construction firm tocomplete the project and to develop into the largest non-union construction contractor in the area. Garcia did notdeny offering to remove the picket line if assuranceswere given that in November the Company would use a"union" janitorial firm, that the only way to organize theindustry was to organize the jobsites. Garcia also ad-mitted he knew that the construction activities werebeing performed by employees who were union mem-bers.Based on demeanor, inherent probabilities, discrepan-cies such as Garcia's admissions that Bikle exhibitedpride in how the Company grew during its relationshipwith the various trade unions, rendering improbable histhreat that he would fire all employees who crossed thepicket line and convert his operations into a "nonunion"company, clarity of recollection, and lack of corrobora-9 The witnesses were sequestered.io Shields generally corroborated Taylor and Bikle, but did not dem-onstrate a clear recollection of the meeting, explaining that it was onlyone of many meetings he attended that day632 SERVICE EMPLOYEES UNION LOCAL 77tive testimony on the salient points lead me to concludethat Bikle and Taylor provided an accurate and true ac-count of the meeting and I credit their testimony.C. The Events of July 21The Respondent did not picket on July 21 as agreedduring the July 20 meeting. Also on this date, Bikle sentthe Union a telegram which reads as follows:AS OF THIS DATE THE SECURITY GUARDS OF THELANDMARK OFFICE CENTER IN MOUNTAIN VIEWWILL ONLY ALLOW TIFFANY MAINTENANCE COMPA-NY PERSONNEL ON THE PROJECT BETWEEN THEHOURS OF 530 PM AND MIDNIGHT.On the evening of July 21, Bikle again met withGarcia. Also present were Taylor and Castaneda. Themeeting lasted approximately 3 hours. There is very littlecontradictory testimony regarding this meeting and norefutation of most of the testimony. Bikle introducedCastaneda to Garcia, indicated that Garcia made severalserious allegations regarding Tiffany's treatment of itsemployees, and had Garcia repeat the allegations he hadmade to Bikle and Taylor the preceding day.In reply to the allegation that Tiffany paid belowunion standard wages, Castaneda replied that unionwages start at $4.50 an hour and it takes a member 3years to reach $6 an hour; that Tiffany employees startat $4.25 an hour, slightly less than the union minimum,but one of the employees at Landmark was alreadymaking over $6 an hour with less than I year of employ-ment at Tiffany. Castaneda also stated that Tiffany gaveits employees benefits such as medical insurance, holi-days, vacations, and life insurance, but he admitted thatthey did not have a dental insurance or a pension planfor their employees. Castaneda denied the allegation thatTiffany was affiliated with Medallion, that he did notknow the source of Garcia's information, but he did notthink Garcia spoke with any of his employees. Garcia as-serted that he did not believe Tiffany paid the wages andbenefits outlined by Castaneda. Castaneda also represent-ed that as far as he knew his employees were not unionmembers as a matter of choice.Taylor suggested that, since the janitors were thencleaning an area close to the meeting site, they invitethem into the conference room, assure them they willnot jeopardize their jobs, and thereby ascertain the truth.Bikle also offered Garcia the opportunity to solicit signa-tures on authorization cards and to inquire why they didnot want to join the Union. Castaneda agreed but Garciarefused, asserting he knew the wages and benefits paidby Tiffany and it was unnecessary to subject the employ-ees to the suggested meeting, that the employees wouldnot be candid in such a situation. According to Garcia:I did not want to place the workers in any kindof a hotbed situation. I told them because my expe-rience has been and the nature of the janitorial in-dustry that employers have been, in my own per-sonal experience, very callous and, and have beenvery severe in their actions that they have done inresponse to, to beating a union or keeping a unionout of their company and I didn't want to placethese workers in any jeopardy. It was unnecessarybecause I knew what they were making.Garcia does not deny or refute that Bikle told himduring the meeting the Union did not know if Tiffanyemployees were illegal aliens; that if the Union picketedthe jobsite starting at 7 o'clock the following morning asGarcia represented, to organize the jobsite as the only ef-fective means of protecting Tiffany employees; that noTiffany employees would be present because they wereto start after 5:30 p.m. and the guards were instructednot to permit them on the premises prior to that time;that it would cost Thrust IV about $10,000 to $20,000due to lost construction time and would cause Thrust IVemployees to lose $9,000 to $10,000 in wages; that theUnion was holding a gun to the head of Thrust IV; thatTiffany and its employees would not be impacted by thepicketing; and that if Thrust IV acquiesced to theUnion's demands it would result in the firing of Tiffanyemployees, the individuals the Union was ostensiblytrying to protect. Furthermore, Garcia did not deny re-plying that there were always casualties of war, that itwas the only way he could accomplish his goal of orga-nizing the industry by organizing jobsites, that he re-quested Thrust IV to terminate its contract with Tiffanyand to accept bids only from "union subcontractors";and the Union would give them time to meet its demand.When Bikle replied to their demands by saying that theywould accept bids in November from both union andnonunion firms, Garcia did not deny replying, "Well,we'll just have to picket you tomorrow." Bikle claims tohave then said, without controversion and with corrobo-ration, that Garcia could picket at 5:30 p.m. at the gatereserved for Tiffany; that Garcia could personally entercompany property during the day to ascertain if any Tif-fany employees were working; and, if Garcia found anysuch employees present, Bikle would join him on thepicket line; that picketing at 7 a.m. the following day, asthreatened, is illegal and would be done solely to injureThrust IV. Garcia said, "My instructions are ...to putthe picket up ...my boss wasn't too pleased that Ididn't picket today.... We want you to agree to onlysubcontract with union people."Garcia did not deny saying during the meeting thatthe Union did not know the names of Tiffany employeesor the locations of the jobsites serviced by Tiffany to or-ganize the Company; therefore the most effective meansof organizing the industry was to organize the jobsites.Garcia also stated that Bikle would lose much more thenext day due to the picketing than the added cost of con-tracting with a union firm; that he could avoid the ex-pected monetary impact of the picketing by merelyagreeing to "get rid of ... Tiffany and agree[ing] tohire union people," that the Union would place an "in-formational picket" line at Landmark. Bikle told Garciathat he asserted Tiffany was harassing its employeeswhich it uses as a basis to harass Thrust IV, which hedescribed as unjust as the activity he complained of, thatit was improper, and was a declaration of war. TheUnion did not disclaim Garcia's representation that hisboss, then visiting Hawaii, instructed him to picket as633 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpart of an overall plan to organize the jobsite. For thereasons stated above, Bikle's and Taylor's version of themeeting are credited.D. The Events of July 22On July 22, between 7 and 7:30 a.m., the Union com-menced picketing at the Landmark project. Taylor,Shields, Castaneda, and Bikle observed the pickets prin-cipally patrolling the area near the main gate, spendingsubstantially less time at the Tiffany gate. The onlypicket these witnesses recognized was Garcia. Garciadenied the allegation that the Union picketed at or nearthe main gate. Based on demeanor, the fact that many ofGarcia's responses regarding the picketing on this datewere in response to leading questions, the lack of cor-roboration, inherent probability such as the absence ofTiffany employees, the uncontroverted and credited evi-dence that Garcia admitted the purpose of the picketingwas to force Thrust IV to fire Tiffany and hire onlyunion firms, the impact the picketing had upon ThrustIV employees," the inherent probabilities as well as allthe other variant factors considered in reaching thecredibility issues, including clarity of recall and candor,Garcia's uncorroborated denial is not credited.Later in the morning, Bikle and Taylor spoke toGarcia while he was picketing near the main entrance.Bikle said, "Just to be immensely clear about this, yourecognize that there aren't any Tiffany employees on thejob." According to Bikle, whose testimony was not con-troverted, he replied, "So what?" Bikle then said, "...and you realize that the Tiffany gate is way down there,not up here near our main gate." Garcia replied, "...that they were picketing the job site and not the gate."The picketing terminated early that afternoon, at ap-proximately 2 p.m., well before the Tiffany employeeswere to start working at the Landmark project.The following day, again according to Bikle's uncon-troverted and credited testimony, Garcia telephonicallyoffered to not picket any more if Bikle would agree todrop the unfair labor practice charge which initiated thisproceeding. Bikle refused, explaining to Garcia that theyagreed the preceding Tuesday evening that the only indi-viduals who would be hurt by the Union's actions wereBikle and his employees, noting that the picketing endedat 2 p.m.IV. ANALYSIS AND CONCLUSIONSThe key question in this proceeding is whether, underthe circumstances present in this case, the picketing ofthe Landmark project, a construction site involvingcommon situs neutrals, had the unlawful object of em-broiling any of the neutral employers and/or employeesin its controversy with the primary employer, TiffanyMaintenance Service.Section 8(b)(4)(i) and (ii) of the Act prohibits picketingby a union or a union's inducing or encouraging employ-ees to strike or to otherwise refuse to perform services,II Of the 85 men who worked on the construction project the preced-ing day, only 10 reported to work; many of the others were observed inor near their vehicles which were parked on the street which runs per-pendicular to the main entrance to the Landmark project.or for a union to restrain or coerce an employer wherethe object of such conduct is to require an employer tocease doing business with another person or to injure athird person who is completely unconcerned in the dis-agreement between the employer and the union. See,generally, Dallas Building and Construction Trades Coun-cil, 164 NLRB 938 (1967), enfd. 396 F.2d 677 (D.C. Cir.1968); and Sheet Metal Workers International Association,AFL-CIO (Burt Mfg. Co.) v. N.L.R.B., 293 F.2d 141, 146(D.C. Cir. 1961). National Woodwork Manufacturers Asso-ciation v. N.L.R.B., 386 U.S. 612 (1967).The Senate Committee Report regarding Section8(b)(4) of the Act characterized the conduct to be pro-scribed by its enactment as follows:Thus, it would not be lawful for a union to engagein a strike against employer A for the purpose offorcing that employer to cease doing business withemployer B; nor would it be lawful for a union toboycott employer A because employer A uses orotherwise deals in the goods of or does businesswith employer B (with whom the union has a dis-pute). [S. Rept. 510, 80th Cong., Ist sess. 22, I Leg.Hist. 428. (1947)112As found in Plumbers and Steamfitters Local 129, AFL-CIO (Gross Plumbing and Heating Co., Inc.), 244 NLRB693, 701 (1979):However, when a union pickets an employer forthe sole purpose of compelling conpliance with pre-vailing area wage and benefit standards, the Board"regards" this so-called "area standards" picketingas nonrecognitional and outside the above proscrip-tions of the Act. See, e.g., Local Union No. 171,United Association of Journeymen and Apprentices ofthe Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO (Keith Riggs Plumbingand Heating Contractor), 137 NLRB 1125 (1962). Aunion may attempt to ensure that an employer "isrequired to pay employee costs equivalent to thosepaid by the organized employer." Retail Clerks In-ternational Association. Local Union No. 899, et al.(State-Mart, Inc. d/b/a Giant Food), 166 NLRB 818,822-824 (1967), enfd. 404 F.2d 855 (9th Cir. 1968).This principle, however, does not allow a union toforce, under the guise of "area standards" mainte-nance, its collective-bargaining agreement, part andparcel, upon employees it does not represent. See,e.g., Centralia Building & Construction Trades Coun-cil (Pacific Sign & Steel Building Co., Inc.), 155NLRB 803, 806 (1965), enfd. 363 F.2d 699, 701(D.C. Cir. 1966). Moreover, the proscriptions ofSec. 8(b)(7)(A) and (b)(4)(i) and (ii)(C) apply aslong as one of the union's objects is illegal; it is im-material that the union may also have other legiti-mate objects.The totality of the Union's conduct is examined in de-termining its objectives and the Board is not bound by12 See further similar statements in H.R. Conf. Rept. No. 510, 80thCong., Ist sess. 43 t Leg. Hist 547 (1947).634 SERVICE EMPLOYEES UNION LOCAL 77the legends on picket signs as the professed object of thepicketing. International Brotherhood of Electrical Workers,Local 408 (Gulf Coast Building and Supply Company,Inc.), 172 NLRB 413 (1968), enfd. 413 F.2d 1085 (D.C.Cir. 1969); and Local 307, Plumbers, United Association ofJourneymen and Apprentices of the Plumbing and Pipefit-ting Industry (Meyer Plumbing, Inc.), 187 NLRB 652(1978), enfd. 469 F.2d 403 (7th Cir. 1972),Consideration of all the surrounding circumstances re-quires a conclusion that Respondent violated Section8(b)(4) of the Act. In reaching this conclusion, the fol-lowing factors were considered: (I) statements by theUnion to the secondary employer; (2) violation of MooreDry Dock standards;' L (3) evidence of the union's lack ofreal interest in the subcontractor's wages and benefits;and (4) the impact of the 1-day hiatus in picketing with-out an attendant renunciation of unlawful object.As found above, Garcia, on July 17, told the neutralemployer that there might be pickets at the Landmarkproject the following Monday, July 20. Garcia did notinquire when the janitorial staff would be present; he justasked about the identity of the subcontractor. On bothJuly 20 and 22 picketing commenced when there was noshowing that Respondent had reason to believe Tiffanyemployees were present. This factor will be discussed inmore detail below. Also on both July 20 and 21 Garciastated that the purpose of the picketing was to organizethe jobsite, that the picketing would cease if the neutralemployer would agree to fire Tiffany and subcontractonly with union firms. The Union also made the state-ment on the picket line that the known absence of Tiffa-ny employees was not determinative of when it picketed,demonstrating that the clear purpose for the picketingwas to force the neutral employer to cease doing busi-ness with Tiffany. The picketing would have clearlycontinued if Tiffany were paying area standard wagesand benefits since Garcia explained his object was to or-ganize the jobsite as the only means of organizing the in-dustry. These statements and actions by the Union clear-ly establish an intent to enmesh the primary contractorfor the purpose of terminating its contract with Tiffany,a nonunion subcontractor. The Union clearly indicatedto the neutral employer that it would not be satisfiedwith anything less than removal of Tiffany from theLandmark project, which is an unlawful object of picket-ing. See International Brotherhood, Electrical WorkersLocal 11 (L. G. Electric Contractors, Inc.), 154 NLRB 766(1965); Carpenters Local Union No. 944 (Ralph DurisPlumbing), 159 NLRB 563 (1966); Local 307, Plumbers(Meyer Plumbing, Inc.), supra; and Local No. 441, Electri-cal Workers (Rollins Communications, Inc.), 208 NLRB943 (1974).3 Sailors' Union of the Pacific (Moore Dry Dock Company), 92 NLRB547, 549 (1950), which held:·.I that common situs picketing will be presumed to be lawful andprimary if it meets the following conditions: "(a) picketing is strictlylimited to the times when the situs of dispute is located on the sec-ondary employer's premises; (b) at the time of the picketing the pri-mary employer is engaged in its normal business at the situs; (c) thepicketing is limited to places reasonably close to the location of thesitus, and (d) the picketing discloses clearly that the dispute is withthe primary employer."It is also found that Respondent violated the standardsset forth in the Moore Dry Dock decision. 4The Unionclearly failed to confine its picketing to the times and lo-cations or places reasonably close to the location used bythe primary employer. As mentioned above, on July 17,the Respondent indicated uncertainty in its belief that theprimary employer was even present at the jobsite andwhen told of its presence did not ascertain when theCompany's employees would be present. On July 22, theUnion commenced picketing at a time when it knew theemployees of Tiffany would not be present, continuedpicketing after being informed that these employees werenot on the site,' picketing principally near the neutralemployees' entrance,'6knowingly picketed in a manneron July 22 particularly that optimized the possibility ofenmeshing neutrals. The effectiveness of the plan is dem-onstrated by the number of neutral employees who failedto report to work on July 22.Another basis for finding that the picketing was in fur-therance of an unlawful objective is the Union's failureto demonstrate that it held a reasonably couched beliefthat Tiffany paid substandard wages and benefits. Asfound above, Garcia's representation that he spoke to aTiffany employee at the Landmark project is not credi-ble based on demeanor, lack of details such as benefitspaid, the telephone call of July 17 indicating uncertaintyas to the identity of the janitorial subcontractor no lessthe wages and benefits paid its employees, the failure ofthe Union to contact the subcontractor prior to picket-ing, as well as the other factors mentioned above, indi-cates a lack of knowledge and hence real interest in theprimary employees' wages and benefits. Gulf CoastBuilding and Supply Co., Inc., supra.However, even if it were assumed arguendo that theUnion was reasonably aware of the wages and benefitspaid by Tiffany, the Union's avoidance of clarifying thematter during the July 21 meeting by talking to Tiffanyemployees, or detailing how Tiffany could resolve thedispute, but in lieu thereof directing all its picketing ef-forts directly at the secondary contractor admittedly toensure that only companies having contracts with theUnion are used, further substantiates the finding that theUnion evidenced lack of real interest in the primary em-ployer's assertedly substandard wages and benefits. SeeLocal 4, Hoisting and Portable Engineers (0. DiMascioCorp.), 167 NLRB 888 (1967); Gulf Coast Building andSupply Company, Inc., supra, and Sheet Metal WorkersLocal 80 (George W Sise), supra.The I-day hiatus in picketing was not accompanied bya disclaimer of unlawful objective; in fact picketing wasresumed, as found hereinabove, after clear expressionsverbally and in the manner of picketing, that the basis ofthe picketing was for an unlawful objective. There areno facts in this proceeding upon which it could be rea-sonably found that the 1-day hiatus in picketing was a"4 The Moore Dry Dock criteria are applicable to area standards picket-ing in common situs situations, as present in the instant proceedingi' Local Vo. 481, Electrical Workers (Mechel Incorporated), 234 NLRB297 (1978).'6 See Sheet Metal Workers Local 80 (George W Sise)., 234 NLRB 297(1978), and Carpenters Local 102 (Arthur L Elshoutl. 241 NLRB 392(1979).635 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanifestation of change in object. The Union picketedthe secondary employer at times when the primary em-ployees were known to be absent, after being informedof the adverse impact the picketing would have on thesecondary employer; therefore the location and the timesof the picketing on July 22 all dispute any possible con-tention that there was a change in objectives during thehiatus.In sum, it is concluded that the "totality of the union'sconducts" clearly exhibits the Union's intent to haveThrust IV cease doing business with Tiffany Mainte-nance and to have Thrust IV and other neutral employ-ees honor the picket line, objectives proscribed by Sec-tion 8(b)(4) of the Act.V. THE REMEDYHaving found that Respondent has violated Section8(b)(4)(i) and (ii)(B) of the Act, I shall recommend that itcease and desist from such practices and take certain af-firmative actions designed to effectuate the Act.Counsel for the General Counsel and the ChargingParty seek a broad cease- and-desist order characterizingRespondent's behavior as a flagrant, premeditated, andmalicious violation of Section 8(b)(4) of the Act. Asfound above, the Administrative Law Judge's decision inService by Medallion cannot be used as a basis for findingRespondent to be a "recidivist" as claimed by counselfor the General Counsel. See cases cited above. TheCharging Party's contention that Respondent's failure toappeal the Service by Medallion decision should not serveas a basis for finding repeated violations for it permits aunion to repeatedly violate the Act, yet by the simpledevice of failing to appeal the decision of the Adminis-trative Law Judge it avoids the only effective remedy tosuch a plan, a broad cease-and-desist order. The findingof one prior violation by an administrative law judgewill not support a finding that Respondent has demon-strated a proclivity to violate the Act and the Union'sactions were not shown to be so flagrant as to warrantthe imposition of a "broad order." Respondent cites thestandard enunciated by the Board in Hickmott Foods,Inc., 242 NLRB 1357 (1979), which is found inapplicableherein for the order involving a violation of Section8(b)(4)(i) and (ii)(B) of the Act does not contain the ap-plicable language "in any other" or "in any like of relat-ed manner." The short duration of the unlawful activityand the adequacy of the standard order to protect bothThrust IV and Tiffany lead me to conclude that a boardcease-and-desist order has not been shown to be appro-priate in this case.CONCLUSIONS OF LAW1. Respondent is a labor organization within the mean-ing of Section 2(5) of the Act.2. Thrust IV is an employer engaged in commerce orin an industry affecting commerce within the meaning ofSections 2(6) and (7) and 8(b)(4) of the Act.3. By the picketing and related conduct set forth insection III, above, Respondent has induced and encour-aged individuals employed by Thrust IV, and by othersecondary employers, to engage in a refusal in the courseof their employment to perform services for their em-ployer and has restrained and coerced Thrust IV, andother secondary employers, with an object of forcing orrequiring Thrust IV to cease doing business with Tiffa-ny, thereby engaging in unfair labor practices within themeaning of Section 8(b)(4)(i) and (ii)(B) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER'7The Respondent, Service Employees Union Local 77,Service Employees International Union, AFL-CIO,Mountain View, California, its officers, agents, and rep-resentatives, shall:1. Cease and desist from:(a) Engaging in or inducing or encouraging employeesof Thrust IV, or any other person engaged in commerceor in industry affecting commerce, to engage in a strikeor refusal in the course of their employment to use, man-ufacture, process, transport, or otherwise handle or workon any goods, articles, materials, or commodities, or toperform any services where an object thereof is to forceor require Thrust IV, or any other person, to ceasedoing business with Tiffany Maintenance Service, Inc.(b) Threatening, coercing, and restraining Thrust IV,or any other person engaged in commerce or in an in-dustry affecting commerce, where an object thereof is toforce Thrust IV, or any other person to cease doingbusiness with Tiffany Maintenance Service, Inc.2. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix.""' Copies ofsaid notice, on forms provided by the Regional Directorfor Region 32, after being duly signed by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to members are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, or cov-ered by any other material.(b) Sign and mail to the Regional Director for Region32, sufficient copies of said notice, to be furnished byhim for posting by Thrust IV, and all other persons en-gaged in building construction services at the Landmarkproject, if they are willing, at places where they custom-arily post notices to their employees.17 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."is In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions. and Order, and all objections theretoshall be deemed waived for all purposes.636 SERVICE EMPLOYEES UNION LOCAL 77 637(c) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.